EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Bumgarner on February 15, 2022.
The application has been amended as follows: 
Cancel Claim 11.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted December 22, 2021 were received.
Amended claims 1, 2, 4-10 and 12-16, filed December 22, 2021, are pending and have been fully considered. Claims 3 and 11 have been canceled.  Claim 11 has been canceled through an Examiner’s Amendment, as disclosed above.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2, 4-10 and 12-16 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including an octane-enhancing composition comprising a mixed butanol composition, sec-butyl ether, methanol, methyl tert-butyl ether, and a C4-dimer, the mixed butanol composition comprising sec-butanol and tert-butanol, and the C4-dimer comprising at least one of di-isobutylene, 2,2,4 trimethylpentane, or 2,3,3 trimethylpentane, wherein methanol is present in an amount of 0.70 volume percent to 2 volume percent; wherein methyl tert-butyl ether is present in an amount of 65 to 95 volume percent; wherein the mixed butanol composition is present in an amount of 2 to 35 volume percent; and wherein sec-butyl ether is present in the range of 0.3 to 5 volume percent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/Latosha Hines/Primary Examiner, Art Unit 1771